ORDERED that the petition for certification is granted and the matter is summarily remanded to the Superior Court, Appellate Division, for reconsideration of its judgment in respect of defendant’s permanent forfeiture of public office in light of State v. Jeremiah Hupka, 203 N.J. 222, 1 A.3d 640 (2010) and the standard set forth in N.J.S.A. 2C:51-2(d), which remand may include, if the Appellate Division deems it appropriate, a further remand to the trial court for elaboration of the findings on which the court’s order of forfeiture was based. Jurisdiction is not retained.